DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/502,181, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The instant application recites “requesting from the first and second network devices a first and a second transmission grants, respectively, based on the first and second TA values, such that an order of the first and second transmission grants scheduled is based on values of the first and second TA values; receiving the first and second transmission grants from the first and second network in the order based on the first and second TA values; and transmitting data to the first and second network devices in accordance with the order of the first and second transmission grants” of claim 1 and similarly for claims 6 and 11. A review of the specification of the prior-filed application (i.e., abstract, technical field, background art, summary of the invention, detailed description and claims) does show support for the bolded limitations above. Accordingly, claims 1-15 are not entitled to the benefit of the prior application
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: A review of the specification of the prior-filed application (i.e., abstract, technical field, background art, summary of the invention, detailed description and claims) does show support for the bolded limitations above.

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 1/10/2020 and 1/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 5 is/are objected to because of the following informalities:  delete “scheduled by the first transmission grant” in lines 1-2 and 4-5 and “delete “scheduled by the second transmission grant” in lines 3 and 5-6.  Appropriate correction is required.
Claim(s) 6 is/are objected to because of the following informalities:  it is suggested to change “, TA,” in line 8 to “(TA)”.  Appropriate correction is required.
Claim(s) 9 is/are objected to because of the following informalities:  change “of” in line 3 to “among”.  Appropriate correction is required.
Claim(s) 10 is/are objected to because of the following informalities:  delete “scheduled by the first transmission grant” in lines 1-2 and 4-5 and “delete “scheduled by the second transmission grant” in lines 3 and 5-6.  Appropriate correction is required.
Claim(s) 11 is/are objected to because of the following informalities:  it is suggested to change “capable of causing” in line 4 to “configured to cause”.  Appropriate correction is required.
Claim(s) 15 is/are objected to because of the following informalities:  delete “scheduled by the first transmission grant” in lines 2 and 5 and “delete “scheduled by the second transmission grant” in lines 3 and 6.  Appropriate correction is required.

Allowable Subject Matter
Claim(s) 1-15 is/are allowed
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record, in single or combination, does not teach, suggest or provide rationale for “determining that a first TTI for transmission to the first network device overlaps a second TTI for transmission to the second network device based on a first Timing Advance (TA) value associated with the first network device and a second TA value associated with the second network device; requesting from the first and second network devices a first and a second transmission grants, respectively, based on the first and second TA values, such that an order of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PGPub 2017/0374686 to Agarwal et al. discloses differing timing advances are used to avoid collision in uplink communication of a terminal (see at least ¶ 91).
This application is in condition for allowance except for the following formal matters: 
See Examiner’s remarks in the “Priority” section and claim objection section.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/Primary Examiner, Art Unit 2476